 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL LEE THORNBERRY,                              No. 2:18-cv-2124 MCE KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    DAVID BAUGHMAN, ET AL.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding in forma pauperis, sought relief pursuant to 42 U.S.C.

18   § 1983. Judgment was entered in this action on October 23, 2018. On November 1, 2018,

19   plaintiff filed a notice of appeal. On November 26, 2018, the Ninth Circuit Court of Appeals

20   referred this matter to this court for the limited purpose of determining whether in forma pauperis

21   status should continue for this appeal or whether the appeal is frivolous or taken in bad faith.

22          Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if the

23   trial court certifies in writing that it is not taken in good faith.” The good faith standard is an

24   objective one, and good faith is demonstrated when an individual “seeks appellate review of any

25   issue not frivolous.” See Coppedge v. United States, 369 U.S. 438, 445, 82 S. Ct. 917 (1962).

26   For purposes of 28 U.S.C. § 1915, an appeal is frivolous if it lacks any arguable basis in law or

27   fact. Neitzke v. Williams, 490 U.S. 319, 325, 109 S. Ct. 1827 (1989).

28   ////
                                                         1
 1             After review of the record herein, the court finds that plaintiff’s appeal is not taken in

 2   good faith. Accordingly, IT IS HEREBY ORDERED that plaintiff’s in forma pauperis status

 3   (ECF No. 11) is revoked.

 4   Dated: December 7, 2018

 5

 6

 7
     /thor2124.ngf
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
